96 N.Y.2d 933 (2001)
JOHN KIRILESCU et al., Appellants,
v.
AMERICAN HOME PRODUCTS CORPORATION et al., Respondents.
Court of Appeals of the State of New York.
Submitted July 16, 2001.
Decided September 20, 2001.
Motion, insofar as it seeks leave to appeal from the Appellate Division order denying appellants' motion for leave to appeal to the Court of Appeals, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.